DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to processes. However, none of the claims recite any actual action steps for performing the claimed processes. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. A claim is held to be indefinite because it merely recites a use without any active, positive steps delimiting how the methods are actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are further rejected under 35 U.S.C. 101 because the claimed recitation of a process, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
The claims are broadly drawn to a method of genetic transformation of the mitochondria of algae in the genus Picochlorum or Scenedesmus.
However, the Specification has not provided any enabling guidance for transforming the mitochondria of algae in the genus Picochlorum or Scenedesmus.
The Specification has not provided any working example for transforming the mitochondria of algae in the genus Picochlorum or Scenedesmus.
The state of the art has not provided any enabling guidance for transforming the mitochondria of algae in the genus Picochlorum or Scenedesmus. For example, Fajardo, C., et al. (Reviews in Aquaculture 12.1 (2020): 365-381) teaches that at the time of the instant filing, while multiple successes have been reported in transforming the mitochondria of algae Chlamydomonas, “[N]o reports on the transformation of mitochondria in other microalgae species have been found.” 
Therefore, a skilled artisan would have to rely on trial and error experimentation for transforming the mitochondria of algae in the genus Picochlorum or Scenedesmus, without guidance from the Specification or the prior art.  Therefore, undue experimentation becomes the burden of the practitioner.
Furthermore, since being unable to make the invention as set forth above, one skilled in the art clearly would not know how to practice the claimed invention.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Botsch, K. M. (PGPUB US20120252054A1, published in 2012).
Claim 1 is drawn to a method for transforming algal chloroplasts.
Claim 7 is drawn to a method for transforming algal nuclei.
Claims 3, and 9 are drawn to each of the methods above, wherein the algae is from the genus Scenedesmus sp.
Botsch discloses methods of transforming various species of algae, for example, algae from the genus Scenedesmus. The transformation may introduce nucleic acids into both the nuclear genome and into a plastid (paragraph [00392], for example).
Therefore, the claims are anticipated by the prior art.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remacle, C., et al. (Proceedings of the National Academy of Sciences 103.12 (2006): 4771-4776).
Claim 4 is drawn to a method for transforming algal mitochondria.

Therefore, the claim is anticipated by the prior art.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moellering, E. R. (PGPUB US20170152520A1, published June 1, 2017).
Claims 1, 3, 7, and 9 are summarized supra.
Claims 2, and 8 are drawn to each of the methods above, wherein the algae is from the genus Picochlorum.
Moellering discloses methods of transforming various species of algae, for example, algae from the genus Picochlorum or Scenedesmus. ([0020]). The transformation may introduce nucleic acids into either the nuclear genome or into a plastid (paragraph [00124], for example).
Therefore, the claims are anticipated by the prior art.
Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663